DETAILED ACTION
In application filed on 02/25/2019, Claims 1-2, 5-6, 8-15 and 34-45 are pending. Claims 1-2, 5-6, 8-15 and 34-45 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2019 and 11/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Page 10, filed on 11/16/2021, with respect to the 35 U.S.C. §103 rejections on independent Claim 1 has been fully considered and are persuasive. 
Examiner submits that Applicant’s arguments with respect to independent Claim 1 has been considered and are persuasive.

Reasons for Allowance
Claims 1-2, 5-6, 8-15 and 34-45 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-2, 5-6, 8-15 and 34-45 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Maier (US8569010B2) teaches a method for identifying a microorganism in a fluid comprising one or more interfering mammalian proteins, the method comprising:
preparing a lysate from the fluid [Maier teaches that the method based on the use of relatively strong tensides to destroy the blood particles by dissolving the weak cell membranes and most of the internal structures of the blood particles; in spite of the fact that tensides are regarded as strong ionization inhibitors in MALDI and other ionization processes required for mass spectrometric measurements (Abstract). Maier 
subjecting the at least one eluted fraction to protein mass spectrometry analysis and thereby identifying the microorganism in the fluid [Maier teaches the invention provides a method with which microbial pathogens can be separated in purified form from blood after a relatively brief cultivation in a blood culture flask, without any interfering human proteins or any residual fractions of blood particles such as erythrocytes and leukocytes, and can be directly identified by mass spectrometric measurement of their protein profiles (Abstract, Claim 3, Claim 18)].
However, Maier (US8569010B2) does not teach or fairly suggests the combination and steps of the limitation:
the lysate comprising a microorganism protein and an interfering mammalian protein from the group consisting of defensins and proteolysis products thereof;
contacting the lysate with a chromatography medium, wherein hemoglobin, defensins or proteolysis products thereof and the microorganism protein bind to the chromatography medium;
selectively eluting proteins bound to the chromatography medium to produce at least one eluted fraction, wherein the at least one eluted fraction is enriched in the microorganism protein and depleted in defensins or proteolysis products thereof;

preparing a lysate from the fluid [Maier teaches that the method based on the use of relatively strong tensides to destroy the blood particles by dissolving the weak cell membranes and most of the internal structures of the blood particles; in spite of the fact that tensides are regarded as strong ionization inhibitors in MALDI and other ionization processes required for mass spectrometric measurements (Abstract). Maier teaches other cell lysing methods for the extraction of microbial proteins in blood cultures (Column 1. Lines 14-17) by sonication or mechanical treatment (Column 3, lines 4-10). Maier teaches a comprehensive cell lysing process (Figures 1-3, Column 9, and Lines 19-67)]; 
subjecting the at least one eluted fraction to protein mass spectrometry analysis and thereby identifying the microorganism in the fluid [Maier teaches the invention provides a method with which microbial pathogens can be separated in purified form from blood after a relatively brief cultivation in a blood culture flask, without any interfering human proteins or any residual fractions of blood particles such as erythrocytes and leukocytes, and can be directly identified by mass spectrometric measurement of their protein profiles (Abstract, Claim 3, Claim 18)].
However, Maier (US8569010B2) does not teach or fairly suggests the combination and steps of the limitation:
the lysate comprising a microorganism protein and an interfering mammalian protein from the group consisting of hemoglobin, defensins and proteolysis products 
a column body having a reservoir portion, an extraction media portion, and a collar portion;
wherein the reservoir portion includes an inlet and a reservoir;
wherein the extraction media portion includes an elongated sleeve having an inner surface defining a cavity having a chromatography medium therein, said elongated sleeve further having an inlet end in fluid communication with the reservoir and an outlet end disposed remote from the inlet end, the chromatography medium extending substantially to the outlet end of the elongated sleeve;
wherein the collar portion extends axially in a common direction with the elongated sleeve and has a terminal end which is spaced apart from the outlet end of the elongated sleeve and which extends axially at least to a plane defined by the outlet end of the elongated sleeve; and wherein the interfering mammalian protein and the microorganism protein bind to the chromatography medium;
selectively eluting proteins bound to the chromatography medium to produce at least one eluted fraction, wherein the at least one eluted fraction is enriched in the microorganism protein and depleted in defensins or proteolysis products thereof;
Therefore Claims 1-2, 5-6, 8-15 and 34-45 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 34. The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797